Exhibit 16.1 March 17, Meyler & Company, LLC One Arin Park 1715 Highway 35 Middletown, NJ 07748 USA Re: Seafarer Exploration Corp.'s (formerly Organetix, Inc.) Dear Bill: Thank you for the valuable services you have provided to our Company as our independent registered auditors. We have determined that it would be in our best interests to engage a local accounting firm for the audit of our financial statements for the year ended December 31, 2008. Therefore, we have engaged the firm Cross Fernandez & Riley, LLP and effective as of the date of this letter we are dismissing your firm as our auditors. In accordance with SEC regulation S-K, Item 304, please review the attached Form 8-K and send us a letter addressed to the commission stating whether you agree with the statements we have made in the Form 8-K. Very truly yours, /s/ Kyle Kennedy Kyle Kennedy Chief Executive Officer Seafarer Exploration Corp
